Case 1:18-cv-24005-DPG Document 201 Entered on FLSD Docket 10/18/2019 Page 1 of 4



        UNITED STATES DISTRICT COURT SO UTHERN DISTRICT OF FLO RIDA

                                             CASE NO .18-CV-24005
  M ARK A.TURNER
  Plaintif,
  1411 Se 26* Ave.
  Homestead,Florida 33035
  Vs.                                                        FILED BY              D.C.
  CHARTER SCHO OLS USA ,INC.,                                    0t1 13 22%
  Defendanl .
                                                                  ANGELAE.NM *
                                                                 cLEqKu.s.a :m c
                                                                 s.5.œ M .-MIR I
  800 Corporate Drive
  Suite 700
  Fod Lauderdale,Florida 33334
  A nd

  KEYS GATE CHARTER SCHO OL
  Defendanl
  2355 SE 28thAve.
  Hom estead Florida 33035
  And

  HOM ESTEAD POLICE,DEPA RTM ENT
  45 Nw lstAve.Homestead
  Florida 33035
  A nd

  CIR OF HOM ESTEAD
  Defendanl
  100 Civic Coud
  Hom estead Florida 33030


  PM INTIFFS M OTIO N ASKING CO URT ORDER TO FILE ELECTRO NIC VIDEO
  WAL
  EVIDENCE,
      KING INT
             EXHI
              O ENT
                 BITF 27C(ASHLEYPIANO )andEXHIBITU28(PLAINTIFF
                    RANCE KEYS GATE CHARTER ELEM ENTARY SCHOO AT
  3:45 TUESDAY SEPTEMBER 6,2016 )
Case 1:18-cv-24005-DPG Document 201 Entered on FLSD Docket 10/18/2019 Page 2 of 4



  On October15,2019 the plainti; filed his motion and exhibits in opposition to defendant

  Homestead Police and Keys Gate CharterSchoolssummaryjudgementmotions,the
  clerk ofcouds inform ed the prose litigant,notprivy to aIIcivilrules and procedures that

  govern the U.S.DistrictCouds,thathe m ustobtain an orderfrom the courtto 5Ie the

  electronic evidence identi
                           sed as exhibit27 & exhibit28,the plainti' aë rm atively states

  thatthe video evidence on CD form atis relevantand has been conveyed to defendant

  counselin the course ofdiscovery,forcause show n the plainti# respectfully petitions the

  courtto arrAptand 5Ie on record the relevantevidence subm itted in CD format




  1MarkA Turnercedify thata true and accurate copy ofthe w as sentto the defendants,

  PM INTIFFS MOTION ASKING CO URT ORDER TO FILE ELECTRO NIC VIDEO
  W
  EVI
    DENCE,EXHIBITF 27C (ASHLEY PIANO )andEXHIBITU28(PG INTIFF
   ALKING INTO ENTRANC E KEYS GATE CHARTER ELEM ENTA RY SCHO O AT
  3:45 TUESDAY SEPTEMBER 6,2016 )




  PRO-SE LITIGANT
  M ARK A.TURNER
  Plainti',
  1411 Se 26* Ave.
  Homestead,Florida 33035
  Ph.330-501-0352
  Markanthony37@ sbcglobal.net
  Date:OCTO BER 14,2019
Case 1:18-cv-24005-DPG Document 201 Entered on FLSD Docket 10/18/2019 Page 3 of 4




    GLERICAL FILING INSTRUCTIO NS FO R PG INTIFFS M OTIO NS AND EXHIBIV
                             C ase No;18-CV-24005
                                  M A RK A TURNER
                               1411 SE 26TH AVENUE
                            HO M ESTEAD FLORIDA = 35
                                 GELL = -K 1-nM 9



  Attention;
  CLERK O F COURTS;FOR THE UNITED STATES DISTRICT COU RT SOUTHERN
  DISTRICT O F FLO RIDA,please file captioned case title below ;

  PM INTIFFS M OTIO N ASKING CO URT ORDER TO FILE ELECTRO NIC VIDEO
  WA
  EVIDENGE,EXHIBITF 27C (ASHLEY PIANO )andEXHIBITU28(PG INTIFF
     LKING INTO ENTRANCE KEYS GATE CHARTER ELEM ENTARY SCHOO AT
  3:45 TUESDAY SEPTEMBER 6,2016 )


  QUESTIONS?JUST CALLIMARKITHANK YOU!




  M ark A Turner



&#
 -
  .*> erw;zGoli> gg

  Mailing Address forM iam iCourthouse Com plex:
  W ilkie D.Ferguson,Jr.U.S.Courthouse
  400 North M iam iAvenue,Room 8N09
  M iam i,FL 33128
'

            :. tqï 4k. 1.) Q.
        $ ...               .
    .
        ( .'
        k  rCase 1:18-cv-24005-DPG
           7 '
             :ë
             *              y'                            Document 201 Entered on FLSD Docket 10/18/2019 Page 4 of 4
        :
        .
        4jt;
           .
           : jj
              *'.

  1
  T .!r%4t
         z
         ..
          :khs1.'.
                 s.evî
                     .h.
#
    .
    eh
)v. z'  .
          '
         :.
          4
          1 tz;Y  .
                  p .
                     .
                        .
                                                    q
                                                    w                                                                     Nr
                                                                                                                           :%



    -
    j' .x q1lk,''.'
            k
            . 5'
            4 e
                                           RL
                                         ..o
                                           .-
                                                     l-                      t
                                                                             C/)
                                                                               3m
                                                                               D M
                                                                               <K
                                                                             r- o
                                                                                z-x2
            )                            >'U                                 - =  C


                                                    W
                                                    y             At-
                                                                    Q
                                                                    L.
        '
                                           :
                                         e
                                         C:
    .
        I :x f4
        l     $-
               . Jw
                  ,                      (-
                                          U
                                          n-
            #1 1.           /1 <                                        -
        k x.    .             tT)
.* .       Arï x'                a
  : (.x
 .t   !J e c!. !.$
                                                                  é -'
                            O                       Vo    V
                                                                   $3=
                                                    $L     N
                                                                                                                  '   ot4.$1%.c.



                                                                                                             m                        ,
                                                                                                                                      .,
                                                     q                                                                       JN'
                                                                                                                               v'
                                                                                                                                v
                                                                                                                                .r
                                                                                                                                 %. wv
                                                                                                                                    .
                                                                                                                                ; b re

                                                      Q0 s                                                   m
                                                                                                                             ;
                                                                                                                             ky
                                                                                                                              ::.,,
                                                                                                                                   ,
                                                                                                                                   j
                                                                                                                                   y
                                                                                                                                   .
                                                                                                                                   r.

                                                    :@
                                                     kk 1
                                                        -
                                                                                                              X

                            j -
                              tt
                               ..
                               f?t
                                 -
                                 :pj                                                                          m
                                                                                                              O
                                                                                                              m
              =
            ck ='
                < g .s
                      j
                      t,
                       :
                       -
                       )             .                                                                        m
                                                                    -
                                                                                                              c

            f
            o $ Q%k                                                                                         /* X
                                                                                                            l
                                                                                                               o 'y
                                                                                                            / xo
                                                                                                               . j

            + zm  o y% -                                                                                    tç#
                                                                                                              .u
                                                                                                              ( .
                                                                                                                <& Y'l
                                                                                                                > g ;/


                                                    . s .;
                                 = g s
                                 m
                                 -
                                     -y         0
